      Case 20-03190-sgj Doc 199 Filed 06/17/21         Entered 06/17/21 12:30:02      Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




Signed June 16, 2021
______________________________________________________________________




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

     In re:                            §                               Case No. 19-34054
                                       §
     HIGHLAND CAPITAL MANAGEMENT, L.P. §                               Chapter 11
                                       §
         Debtor.                       §

                                        §
     HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                        §
         Plaintiff.                     §
                                        §
     v.                                 §
                                        §                              Adversary No. 20-03190
     JAMES D. DONDERO,                  §
                                        §
         Defendant.                     §


                   ORDER GRANTING REQUEST FOR EMERGENCY HEARING

              On this date, the Court considered the Request for Emergency Hearing [Docket No. 197]

     (the “Request”) filed by Defendant James Dondero (the “Movant”) with respect to the Defendant’s




     ORDER GRANTING REQUEST FOR EMERGENCY HEARING                                         PAGE 1 OF 2
     Case 20-03190-sgj Doc 199 Filed 06/17/21                   Entered 06/17/21 12:30:02             Page 2 of 2




 Emergency Motion to Stay Pending Appeal and for Approval of Supersedeas Bond or Other

 Security [Docket No. 196] (the “Motion”). 1

            Having considered the Request, the Court finds that good and sufficient cause exists for

 granting the Request and scheduling an emergency hearing to consider the Motion. Accordingly,

 it is hereby:

            ORDERED, ADJUDGED AND DECREED that:

            1.       The Request is GRANTED as provided herein.

            2.       A hearing on the Motion shall occur via WebEx on June 21, 2021 at 12:00 p.m.

                                           # # # END OF ORDER # # #


Respectfully submitted by:

John T. Wilson IV
State Bar I.D. No. 24033344
Clay M. Taylor
State Bar I.D. No. 24033261
Bryan C. Assink
State Bar I.D. No. 24089009
Bonds Ellis Eppich Schafer Jones LLP
420 Throckmorton Street, Suite 1000
Fort Worth, Texas 76102
(817) 405-6900 telephone
(817) 405-6902 facsimile
Email: john.wilson@bondsellis.com
Email: clay.taylor@bondsellis.com
Email: bryan.assink@bondsellis.com

ATTORNEYS FOR DEFENDANT JAMES DONDERO




 1
     Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Motion.


 ORDER GRANTING REQUEST FOR EMERGENCY HEARING                                                             PAGE 2 OF 2
